THE    ATTORNEY           GENERAL
                           OF   TEXAS




                            May 2,4,1958

Hon. Boyd Newman'                       Opinion No. WW-439
County Attorney
Orayson County                        Re: Proper method of
Sherman, Texas                            taxing asset8 of a
                                          bank under sub-
Dear Mr. Newman:                          mitted facts.
     We quote the following excerpt from your letter re-
questing the opinionof this office on the above-captioned
matters:
                it appears that real estate upon which
         h&iea have been constructed since World War II
         have been assessed at 35%of Its value, whereas
         all houaee constructed before such time and all
         personal property in the county have been a8-
         seased at 60% of Its value.
         "It is further our understanding that the tax
         a88e88or ha8 been aaaesalng bank8 ueing a
         standard of 60% of capital Stock, aurplu8,
         and undivided profits, and that the,reaerve
         for contingency fund8 has not been.taxed. Fur-
         ther the tax 888888Or 18 ai38e88lng..bank8
                                                  at
         60% of It8 capital structure, regardlese o?
         whether the 8ame 18 for valua of Q+nk stock
         or real eetate except that the res&bve for
         contingency 'funds18 not included in the eval-
         uation."
     You have furnlahed u8 a copy of your opinion to the
Coun$y Judge with regard to theae,mattera. You point out
that'Article 7166, Vernon'8 Civil Statutes, contains the
following provision:
         II
            . . Each share in such bank ahall be taxed
         o;ly for the difference between It8 actual cash
         value &nd the proportionate amount per 8haTe
         at which its real estate 18 assessed. . . .'
     You state that in determining the value of bank
8toCk, the aeaeesment should be baaed upon the fair
cash market value of the stock, Article 7149 and 7174,
Han? Boyd Newman, Page 2,   Opinion No. WW-439


V.C.S. ,land that such stock value would be the market
value of the stock rather than the value that would be
obtained by adding the value of the capital stock, the
amount of surplus, undivided profits or reserve funds
and dividing this by the number of shares of stock. We
concur In this view.
                            --
' Article 7149 reads in part as follows:
     II. . .

      "Value.' --the term, 'true and full value,' wherever
      used shall be held to mean the fair market value,
      in cash, at the place where the property to which
      the term is applied shall be at the time of assess-
      ment, being the price which could be obtained there-
      for at private sale, and not at forced or auction
      sale."
Article 7174 reads inpart   as follows:
     ,I. . .

      "In determining the true and full value of real
      and personal property,the amesaor shall not
      adopt 8 lower or different standard of value
      because the same is to serve a8 a ba818 of tax-
      ation, nor shall he adopt a8 a criterion of
      value the price for which such property would
      sell at auction or a forced sale or In the ag-
      gregate with all the property in his county; but
      he shall value each tract or lot by Itself, and
      at such swn and price as he believes the same
      to be fairly worth in money at the time such
      assessment 1s made."
     It has been held that there Is no mb8tarItlal dif-
ference in the terms (1) market value, (2) fair market
value, (3) cash market value, (4) fair cash market value
and (5) reasonable cash market value as these terms are
used in the various Constitutional and statutory pro-
visions pertaining to value for the assessment of taxes.
West Texas Hotel Co. v.City of El Paso, 83 S.W.2d 772
-(%ZTivx,1935,error          dism.).
Hon. Boyd Newman, Page 3,   Opinion No. WW-439


      It has been uniformly held by the courts that although
the law contemplates that all property,in a county may be
assessed at 100% of Its fair cash market value, Sec. 20,
Art. VIII, Tex. Const.; still there is no objection where
a lesser percentage is uniformly applied to all property,
both real and personal, since the equality and uniformity of
taxation required by Section 1 of Article VIII of the Texas
Constitution has been accorded.         f El Paso et al v.
Howse, 248 S.W. 99 (Tex. Clv. Ap        , error ref.). Duvall
Fi;k,      158 S.W.2d 565 (Tex. Clv. App., 1942, error ref.
 . . . .
     Therefore, If the county is asseseing property for tax-
ation at 60% of its actual cash value, 6046 of the value of
the bank stock less 60s of the proportionate amount per
share of the value of the real estate owned by the bank
equals the value at which the bank 8toCk should be assessed.
                            SUMMARY
           In'determinlng the value of bank stock
      for county ad valorem taxee, the asseesment
      should be based upon the actual cash value
      of the stock lee8 the value of the propor-
      tionate amount per.chars-of*the-real eatate
      owned by the bank. If an evaluation of less
      than 100% is u8edr the smaller percentage.
      muet be equally and uniformly applied to all
      taxpayer8 and al2 property,  both real and
      pereonal, wlthln the county.
                                  Very truly   your8,

                                  WILL WILSON
                                  Attorney General of Texas
APPROVED:                         BY-N&%-
                                      Marietta McOregor Payne
OPINION COMMITTEE:                    A8818taAt
Oeorge   P. Blaokburn, Chairman
Wallace Flnfrock
Riley Eugene Fletcher
Tom I. McFarllng
REVIEWED FOR TBBATTOBNEYOENERAL

By:   W. V. Oeppert